                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form

            Shauna Connors v. Progressive
Case Title: Universal Insurance Company   Case Number: 1:20-cv-7342


An appearance is hereby filed by the undersigned as attorney for:
Progressive Universal Insurance Company

Attorney name (type or print): Christopher T. Gardino

Firm: Tucker Ellis LLP

Street address: 233 South Wacker Drive, Suite 6950

City/State/Zip: Chicago, IL 60606

Bar ID Number: ARDC#6296552                                Telephone Number: 312-624-6300
(See item 3 in instructions)

Email Address: christopher.gardino@tuckerellis.com

Are you acting as lead counsel in this case?                                         Yes           No

Are you acting as local counsel in this case?                                        Yes           No

Are you a member of the court’s trial bar?                                           Yes           No

If this case reaches trial, will you act as the trial attorney?                      Yes           No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel" are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this $ourt an attorney must either be a member in good standing of this $ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 &.%.$#§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on December 11, 2020

Attorney signature:            S/ ")/*01-.)(/ %! #&/'*,-
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
